NON-FINAL REJECTION (REISSUE OF U.S. PATENT 9,436,320)
TABLE OF CONTENTS

I. ACKNOWLEDGEMENTS	2
II. REISSUE PROCEDURAL REMINDERS	3
III. STATUS OF CLAIMS	4
IV. PRIORITY AND AIA  STATUS	5
V. PRIOR ART CITED HEREIN	6
VI. RESPOSNE TO ARGUMENTS	6
VII. CLAIM REJECTIONS – 35 USC § 102 (ANTICIPATION)	6
VIII. CLAIM REJECTIONS – 35 USC § 103 (OBVIOUSNESS)	10
IX. CONCLUSION	17


I. ACKNOWLEDGEMENTS
 	This final Office action addresses U.S. reissue application No. 16/437,985 (“Instant Application”).  Based upon a review of the instant application, the actual filing date is June 11, 2019 (“Actual Filing Date”). 
	The Instant Application is a broadening reissue application of U.S. Patent No. 9,436,320 (“Patent Under Reissue”) titled “DISPLAY DEVICE UNIT.”   The Patent Under Reissue was filed on August 19, 2013 (“Non-Provisional Filing Date”) and assigned by the Office non-provisional U.S. patent application control number 13/969,993 (“Non-Provisional Application”) and issued on September 6, 2016 with claims 1-8 (“Originally Patented Claims”). 
 	On September 24, 2020, a non-final Office action was issued (“Sep 2020 Non-Final Rejection”).

 	On February 17, 2021, a final Office action was issued (“Feb 2021 Final Rejection”).
 	On April 13, 2021, a telephonic interview was conducted.
 	On April 19, 2021, Applicant submitted a response to the Feb 2021 Final Rejection (“Apr 2021 Response”).
 	 On May 7, 2021, an advisory action was issued in response to the Apr 2021 Response (“May 2021 Advisory”). The May 2021 Advisory indicated that the claim amendments accompanying the Apr 2021 would not be entered.
 	On May 14, 2021, Applicant submitted a request for continued examination based on the Apr 2021 Response (“May 2021 RCE”). 
 	This Office action is issued in response to the May 2021 RCE and addresses the Apr 2021 Response, the amended claims of which have been entered.


II. REISSUE PROCEDURAL REMINDERS
	Disclosure of other proceedings. Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the Patent Under Reissue is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
 	Disclosure of material information. Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.

 	Manner of making amendments. Applicant is reminded that changes to the Instant Application must comply with 37 C.F.R. § 1.173, such that all amendments are made in respect to the Patent Under Reissue as opposed to any prior changes entered in the Instant Application. All added material must be underlined, and all omitted material must be enclosed in brackets, in accordance with Rule 173. Applicant may submit an appendix to any response in which claims are marked up to show changes with respect to a previous set of claims, however, such claims should be clearly denoted as “not for entry.” 
 	

III. STATUS OF CLAIMS
 	Claims 9-28 are currently pending (“Pending Claims”).
 	Claims 9-28 are currently examined (“Examined Claims”).
 	Claims 1-8 are canceled.
Regarding the Examined Claims and as a result of this Office action:
 	Claims 9-14 and 28 are rejected under 35 U.S.C. § 102; and
 	Claims 15-27 are rejected under 35 U.S.C. § 103.
	

IV. PRIORITY AND AIA  STATUS
 	Domestic Priority. Based upon a review of the Instant Application and the Patent Under Reissue, the Examiner finds that in the Instant Application there is not a claim for benefit of domestic priority under 35 U.S.C. §§ 120 or 119(e) 
	Foreign Priority. Based upon a review of the Instant Application and the Patent Under Reissue, the Examiner finds that in the Instant Application there is a claim for benefit of foreign priority under 35 U.S.C. §§ 119(a)-(d) to Korean application No. 10-2012-0144601 (“Foreign Application”). To the extent the disclosure of the Foreign Application supports the Pending Claims under 35 U.S.C. § 112, the supported claims receive benefit of a priority date of December 12, 2012, which is the filing date of the Foreign Application. Based upon a review of the Non-Provisional Application and its prosecution history, the Examiner concludes that Applicants have not perfected their claim for foreign priority. See MPEP §214.
 	AIA  Status. Because the instant application does not contain a claim having an effective date on or after March 16, 2013, the America Invents Act First Inventor to File (“AIA -FITF”) provisions do not apply. Instead, the pre-AIA  “First to Invent” provisions will govern this proceeding. See 35 U.S.C. § 100 (note). In the event the determination of the status of the application as subject to pre-AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	


V. PRIOR ART CITED HEREIN
 	The following prior art patent is cited herein:
 	U.S. Patent 7,583,811 (“Wada ‘811”); 
 	U.S. Patent 8,174,511 (“Takenaka”); and
	U.S. Patent Application Publication 2007/0223744 (“Wada ‘744”).
 		

VI. RESPOSNE TO ARGUMENTS
 	In view of Applicant’s submission of a corrected reissue declaration, the previous rejections under 35 U.S.C. § 251 for a defective declaration have been withdrawn.
 	In view of Applicant’s amendments to claim 9, the previous new matter rejections under 35 U.S.C. § 112(a) have been withdrawn.
 	The previous claim objections under 37 C.F.R. § 1.173(d) are now withdrawn because the claims are now properly marked up in accordance with the rule.


VII. CLAIM REJECTIONS – 35 USC § 102 (ANTICIPATION)
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
 	
Claims 9-14 and 28 are rejected under 35 U.S.C. § 102(b) as being anticipated by Takenaka (U.S. 8,174,511).
 	Regarding claim 9, Takenaka discloses a display device unit (e.g., FIG. 1, which is for incorporation into a mobile phone or the like – see column 10:32-37) comprising:

    PNG
    media_image1.png
    351
    790
    media_image1.png
    Greyscale

FIG. 1 of Takenaka

 	a display device (display panel 36 – which can include backlight 36B);
 	a back chassis (bottom wall 14) disposed at a rear surface of the display device and comprising a first vibration space (i.e., the open area above and below the sound generating element 26);
 	a first sound element (sound generating member 26) disposed inside of the first vibration space, and
 	a first adhesive adhering the rear surface of the display device and the back
chassis (see column 5:18-38 – double coated adhesive sheets are used to adhere the rear surface of the display (i.e., backlight 36B) with the bottom wall 14 via a movable support member 24),

  	the first adhesive is disposed near the first vibration space (see column 5:18-38 – the adhesive sheets are disposed above and below the movable support member 24 and are therefore disposed near the vibration space), and 
 	the first adhesive overlaps a display panel of the display device in a plan view (see column 5:18-38 – the movable support member 24 is adhered to the back of the display panel at the four corners; accordingly, in a plan view, the adhesive sheets adhering the movable support member overlap the display panel).

 	Regarding claim 10, Takenaka discloses the display device unit of claim 9, wherein 
 	the back chassis (14) further comprises a flat surface, which is parallel to the rear surface of the display device (i.e., the bottom edge of the bottom wall 14 is flat and is parallel to the read of the display panel 36), and
 	the first adhesive is disposed between the rear surface of the display device and the flat surface of the back chassis (i.e., the adhesive sheets are located above and below the movable support member 24, which is between the rear of the display panel 36 and the flat surface of the bottom wall 14).

claim 11, Takenaka discloses the display device unit of claim 10, wherein the first adhesive is disposed along a boundary of the first vibration space (i.e., the adhesive sheets of the first adhesive are disposed at the left boundary of the vibration space).

 	Regarding claim 12, Takenaka discloses the display device unit of claim 10, wherein:
 	the first adhesive comprises at least two first adhesives that are disposed respectively near a boundary of the first vibration space (see column 5:32-38 – the first adhesive comprises a pair of adhesive sheets adhering the movable member 24 located on the left side of the vibration space).

 	Regarding claim 13, Takenaka discloses the display device unit of claim 9, wherein:
 	the first adhesive and the back chassis defines the first vibration space where the first sound element vibrates (see column 5:18-38 and column 5:59 – 6:2 – the adhesive sheets adhere the movable support member 24, which defines the boundary of the vibration space in which the sound generating member 26 vibrates).

	Regarding claim 14, Takenaka discloses the display device unit of claim 9, further comprising:
 	a window (22) disposed on a front surface of the display device.

	Regarding claim 28, Takenaka teaches the display device unit of claim 9, wherein:
 	the vibration material layer of the sound element generates a vibration of a frequency outside an audible frequency, and a haptic function the display device unit uses a change of the 


VIII. CLAIM REJECTIONS – 35 USC § 103 (OBVIOUSNESS)
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

 	Claim 15 is rejected under 35 U.S.C. § 103(a) as being unpatentable over Takenaka (U.S. 8,174,511) in view of Wada ‘811 (U.S. 7,583,811).
 	Regarding claim 15, Takenaka discloses the display device unit of claim 9, but does not appear to expressly disclose:
 	the first sound element comprises:
 	a vibration material layer which generates a sound based on an electric field applied therein, and a pair of electrodes which generate the electric field in the vibration material layer.

 	Wada ‘811 discloses an electro-optical device similar to that of Takenaka that includes a sound-production section 120 that produces sound using a sound-producing body 121. 
	As shown in FIG. 7A, Wada ‘811’s sound-producing body 121 comprises:

 	a pair of electrodes (FIG. 7: 121Ay and 121By) which generate the electric field in the vibration material layer.

 	It would have been obvious to those skilled in the art to achieve the claimed invention by modifying Takenaka’s sound generating element to include a vibration material layer and a pair of electrodes, as claimed, since Wada ‘811 establishes that such an arrangement of a sound element was conventional at the time of the invention, and it would have been a matter of a simple substitution to replace Takenaka’s sound generating member 26 or acoustic vibration unit 35 with Wada ‘811’s sound-producing body 121.  


 	Claims 16-21 and 23-27 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Takenaka (U.S. 8,174,511) in view of Wada ‘744 (U.S. 2007/0223744).
 	Regarding claim 16, Takenaka discloses the display device unit of claim 9, but does not appear to disclose it further comprises:
 	a second sound element disposed in side of the back chassis, and 
 	wherein the back chassis further comprises a second vibration space, and 
 	the second sound element is disposed inside of the second vibration space.

 	Wada ‘744 discloses a display device having a sound element that is very similar in operation and construction to the electro-optical device of Takenaka (e.g., compare FIG. 1B of 
 	Takenaka, however, does not appear to disclose the mobile phone incorporates an additional sound element (and in particular, “a second sound element disposed in side of the back chassis, and wherein the back chassis further comprises a second vibration space, and the second sound element is disposed inside of the second vibration space,” as claimed). Rather, it seems that the mobile phone of Takenaka is disclosed as only including a single sound element and does not appear to disclose an embodiment in which two or more such elements are included in the mobile phone.
 	Wada ‘744, on the other hand, discloses a mobile phone that includes an electro-optical device comprising two sound elements (see, e.g., FIGS. 1A, 1B, and 2). As shown in FIGS. 1B and 2 of Wada ‘744, the electro-optical device includes:
 	two sound elements (21, 22) disposed in side of the back chassis, and 
 	wherein the back chassis further comprises a second vibration space, and 
 	the second sound element is disposed inside of the second vibration space (i.e., as shown in the figures, the sound elements 21 and 22 are each disposed inside of respective vibration recesses.
 	It would have been obvious to those skilled to modify Takenaka by the teachings of Wada ‘744 to achieve the claimed invention by including a second sound element in Takenaka’s display device unit, as claimed, since Wada ‘744 shows that it was conventional to include two sound elements (as opposed to only one) in the construction of an electro-optical device to be embodied in a mobile phone. The relative advantages and benefits of utilizing two sound elements and two vibration spaces, as claimed, would have been readily apparent to those skilled 
 
 	Regarding claim 17, the combination of Takenaka and Wada ‘744 teaches the display device unit of claim 16, further comprising:
 	a second adhesive adhering the rear surface of the display device and the back chassis,
wherein the second adhesive is disposed near the second vibration space (i.e., according to the proposed combination, Takenaka’s mobile phone would be modified so as to comprise two vibration spaces such that a second adhesive sheet adhering a movable support member 24 between the display device and the bottom wall would be necessarily included; and further, the second adhesive sheet would necessarily be adjacent the second vibration space since the movable member would be adjacent the second vibration space).

	Regarding claim 18, the combination of Takenaka and Wada ‘744 teaches the display device unit of claim 17, wherein the second adhesive is disposed along a boundary of the second vibration space (i.e., according to the proposed combination, Takenaka’s mobile phone would be modified so as to comprise two vibration spaces such that a second adhesive sheet disposed as claimed would be necessarily included).

	Regarding claim 19, the combination of Takenaka and Wada ‘744 teaches the display device unit of claim 17, wherein:
 	the second adhesive comprises at least two second adhesives that are disposed respectively near a boundary of the second vibration space (see column 5:32-38 of Takenaka – 

	Regarding claim 20, the combination of Takenaka and Wada ‘744 teaches the display device unit of claim 16, wherein
 	the first sound element is disposed in a left half of the back chassis, and
 	the second sound element is disposed in a right half of the back chassis (i.e., according to the proposed combination, Takenaka’s display device unit (e.g., a mobile phone) would be modified so as to comprise two sound elements and respective vibration spaces such that one sound element is in a left half of the back chassis, and the other sound element is in a right half of the back chassis – see, e.g., FIGS. 1A and 1B of Wada ‘744, which illustrates sound elements disposed in opposing halves of a back chassis).

	Regarding claim 21, the combination of Takenaka and Wada ‘744 teaches the display device unit of claim 16, further comprising:
 	another adhesive disposed between the back chassis and the first or the second sound element to attach the first or the second sound element inside of the back chassis (i.e., according to the proposed combination, Takenaka’s mobile phone would be modified so as to comprise two sound elements such that another adhesive, as claimed, would be necessarily included – see, e.g., column 7:8-24 of Takenaka: an adhesive sheet in disposed between the bottom wall 14 and the sound generating member 26 via a hard member 34 so as to attach the sound generating member 26 inside the bottom wall 14).

claim 23, the combination of Takenaka and Wada ‘744 teaches the display device unit of claim 16, wherein:
 	the second adhesive and the back chassis defines the second vibration space where the second sound element vibrates (i.e., according to the proposed combination, Takenaka’s mobile phone would be modified so as to comprise two vibration spaces and two sound generating members such that a second adhesive sheet adhering a movable support member 24 would be disposed adjacent to a second vibration space and the bottom wall, thereby defining a second vibration space where the second sound generating member vibrates).

	Regarding claim 24, the combination of Takenaka and Wada ‘744 teaches the display device unit of claim 16, wherein
 	the first and second vibration spaces are formed integrally with the back chassis and of the same material as that of the back chassis (i.e., according to the proposed combination, Takenaka’s mobile phone would be modified so as to comprise two sound generating members such that the vibration spaces would be formed integrally with the bottom wall, as claimed – see, e.g., FIGS. 1B and 2 of Wada ‘744 in which vibration spaces are formed integrally with the back chassis).

	Regarding claim 25, the combination of Takenaka and Wada ‘744 teaches the display device unit of claim 16, further comprising:
 	a third adhesive disposed between the back chassis and the first sound element to attach the first sound element inside of the back chassis (see, e.g., column 7:8-24 of Takenaka: an 

	Regarding claim 26, the combination of Takenaka and Wada ‘744 teaches the display device unit of claim 25, further comprising:
 	a fourth adhesive disposed between the back chassis and the second sound element to attach the second sound element inside of the back chassis (see, e.g., column 7:8-24 of Takenaka: an adhesive sheet in disposed between the bottom wall 14 and the sound generating member 26 via a hard member 34 so as to attach a second sound generating member 26 inside the bottom wall 14).

 	Regarding claim 27, the combination of Takenaka and Wada ‘744 teaches the display device unit of claim 16, further comprises:
 	a window (transparent touch panel 38) disposed on a front surface of the display device.


	Claim 22 is rejected under 35 U.S.C. § 103(a) as being unpatentable over Takenaka (U.S. 8,174,511) in view of Wada ‘744 (U.S. 2007/0223744) and Wada ‘811 (U.S. 7,583,811).
 	Regarding claim 22, the combination of Takenaka and Wada ‘744 teaches the display device unit of claim 16, but does not appear to expressly disclose:
 	the first and second sound elements comprise:
 	a vibration material layer which generates a sound based on an electric field applied therein, and a pair of electrodes which generate the electric field in the vibration material layer.

 	Wada ‘811 discloses an electro-optical device similar to that of Takenaka that includes a sound-production section 120 that produces sound using a sound-producing body 121. 
	As shown in FIG. 7A, Wada ‘811’s sound-producing body 121 comprises:
 	a vibration material layer (FIG. 7: 121S) which generates a sound based on an electric field applied therein, and
 	a pair of electrodes (FIG. 7: 121Ay and 121By) which generate the electric field in the vibration material layer.

 	It would have been obvious to those skilled in the art to achieve the claimed invention by modifying the first and second sound generating elements of the combination of Takenaka and Wada ‘744 to include a vibration material layer and a pair of electrodes, as claimed, since Wada ‘811 establishes that such an arrangement of a sound element was conventional at the time of the invention, and it would have been a matter of a simple substitution to replace Takenaka’s sound generating member 26 or acoustic vibration unit 35 with Wada ‘811’s sound-producing body 121.  


IX. CONCLUSION
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Colin LaRose whose telephone number is 571-272-7423.  
 	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached at 571-272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/COLIN M LAROSE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/NICK CORSARO/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/M.F/Supervisory Patent Examiner, Art Unit 3992